Blackburn, Judge.
J. R. Vick appeals his conviction by a jury of attempting to elude a police officer. Vick contends that the trial court erred in denying his motion for new trial.
After Vick’s trial, his counsel orally moved for a new trial based upon the State’s failure to prove the police officer’s vehicle was a vehicle properly marked as a police officer’s vehicle. See OCGA § 40-6-395 (a). The trial court denied Vick’s motion. On appeal, Vick contends that “the trial court erred in denying [his] motion for new trial which raised the issue of the sufficiency of the evidence in connection with the offense of fleeing or attempting to elude a police officer.” Vick argues that the State failed to establish that the officer activated both his audible and visual signals while in pursuit.
Vick’s argument on appeal was not raised in the trial court and, therefore, we are without authority to review it. Adams v. State, 203 Ga. App. 794, 797 (418 SE2d 68) (1992). However, we reviewed the evidence in the light most favorable to the verdict and we conclude that a rational trier of fact could have found Vick guilty beyond a reasonable doubt of attempting to elude a police officer. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Birdsong, P. J., and Cooper, J., concur.